In re: Ronald G. Wikberg and Jackie F. Craven applying for remedial writs and writ of habeas corpus.
Writ granted. Clerk’s certificate shows habeas corpus application has been filed with a judge of the 15th Judicial District Court for more than three (3) months. Mandamus for action immediately is required. See order.
On considering the petition of the rela-tors in the above entitled and numbered cause,
Ordered that the Judges of the Fifteenth Judicial District Court, Parish of Lafayette, act on relators’, Ronald G. Wikberg and Jackie F. Craven, application filed in that Court on November 30, 1972 within seventy-two (72) hours. See Code of Cr.P. Article 354.
Further ordered that notification of the action taken shall be given to this Court immediately thereafter.